Citation Nr: 0505669	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  99-17 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
postoperative pelvic inflammatory disease with endometriosis.

2.  Entitlement to a rating in excess of 10 percent for 
migraines prior to October 18, 2002.

3.  Entitlement to a rating in excess of 30 percent for 
migraines from October 18, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1991 to July 1995.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1998 rating decision by the Waco, Texas, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which, in 
pertinent part, granted service connection and assigned 0 
percent ratings (effective from the May 1998 date of claim) 
for migraine headaches and for the residuals of fallopian 
tube surgery.  In a July 1999 rating decision the RO granted 
an increased (10 percent) rating for migraines and an 
increased (30 percent) rating for the residuals of the 
fallopian tube surgery, recharacterized as postoperative 
pelvic inflammatory disease with endometriosis, each 
effective from the May 1998 date of claim.  In March 2003 the 
Board remanded the case to the RO for additional development.  
In a December 2003 rating decision the RO granted an 
increased (30 percent) rating for migraines, effective from 
October 18, 2002 (the date of VA outpatient treatment).  
Thus, the matter of entitlement to an increased rating for 
migraines became one involving "staged" ratings, and the 
issues have been characterized accordingly.


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's postoperative 
pelvic inflammatory disease with endometriosis has produced 
impairment no greater than symptoms not controlled by 
continuous treatment or pelvic pain or heavy or irregular 
bleeding not controlled by treatment; endometriosis with 
lesions involving the bowel or bladder confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel and bladder symptoms is 
not shown.  

2.  Prior to October 18, 2002, the veteran is not shown to 
have had characteristic prostrating migraine attacks in 
greater frequency than one in two months.

3.  From October 18, 2002, the veteran is not shown to have 
had characteristic prostrating migraine occurring on the 
average more than once monthly; very frequent, prolonged, or 
completely prostrating, migraines producing severe economic 
inadaptability are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for the 
veteran's postoperative pelvic inflammatory disease with 
endometriosis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.116, Diagnostic Codes (Codes) 7614, 7629 (2004).

2.  Prior to October 18, 2002, a rating in excess of 10 
percent for migraines was not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Code 8100 (2004).

3.  From October 18, 2002, a rating in excess of 30 percent 
for migraines is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  

Here, VA has fully complied with the mandates of the VCAA.  
The appellant was notified of the basis for the initial 
ratings in the September 1998 rating decision, and for the 
increased ratings in the July 1999 decision, as well as in a 
statement of the case (SOC) in July 1999.  An April 2001 VA 
Report of Contact (after the decision appealed) shows that 
the veteran was informed of the VCAA via telephone.  She 
indicated at the time that she had no additional evidence to 
submit.  An August 2002 supplemental SOC (SSOC) provided 
notice of pertinent VCAA regulations.  A May 2003 letter, 
while not specifically mentioning "VCAA," advised the 
veteran of what was needed to establish increased ratings, 
and that she could take up to one year to submit additional 
evidence.  The December 2003 rating decision advised her of 
the basis for the further increase provided therein.  A July 
2004 SSOC also advised the veteran of what the evidence 
showed.  Everything submitted by the veteran to date has been 
accepted for the record, and considered.  

Regarding timing of notice, it is noteworthy that the issues 
on appeal are "downstream" issues, i.e., claims seeking 
increases from the initial ratings assigned with the grant of 
service connection.  Consequently, notice via a SOC was 
proper.  Further, while VCAA notice did not precede the 
initial adjudication of these matters (such was obviously 
impossible as the VCAA was enacted in 2000; furthermore, it 
would have been pointless to discuss bases for specific 
ratings prior to the grant of service connection), they were 
readjudicated after the notice was given.

As to notice content (and specifically that she should submit 
everything pertinent), the August 2002 SSOC (at page 2) 
advised the veteran to submit everything in her possession 
pertinent to the claims.  She has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private medical records.  She has been afforded multiple VA 
examinations, most recently in 2003.  VA's assistance duties 
are met.  

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  

Because the instant appeal is from the initial ratings 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
As noted, the RO has assigned staged ratings (one for the 
period of time prior to October 18, 2002, the other from 
October 18, 2002) for the veteran's migraine headache 
disorder, and both stages are on appeal.  While the RO 
increased the rating for the veteran's postoperative pelvic 
inflammatory disease with endometriosis to 30 percent in July 
1999, the increase rating was effective from the date of 
claim in May 1998.  As the rating assigned reflects the 
greatest degree of impairment shown during the appellate 
period, staged ratings for this disability are not indicated.  

The veteran's postoperative pelvic inflammatory disease with 
endometriosis is rated under Codes 7614 and 7629 of VA's 
Rating Schedule.  A disease or injury of the fallopian tube 
(including pelvic inflammatory disease), with symptoms that 
do not require continuous treatment will be assigned a zero 
percent rating.  Symptoms that require continuous treatment 
will be assigned a 10 percent rating.  Symptoms that are not 
controlled by continuous treatment are to be assigned a 30 
percent rating.  38 C.F.R. § 4.116, Code 7614.

The veteran's service-connected reproductive organ disability 
encompasses endometriosis, and may be rated as such.  
Endometriosis that is manifested by pelvic pain or heavy or 
irregular bleeding requiring continuous treatment for control 
will be assigned a 10 percent rating.  Endometriosis that is 
manifested by pelvic pain or heavy or irregular bleeding not 
controlled by treatment will be assigned a 30 percent 
evaluation.  Endometriosis with lesions involving the bowel 
or bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel and 
bladder symptoms will be assigned a 50 percent evaluation.  
38 C.F.R. § 4.116, Code 7629.

Under Code 8100, migraine headaches resulting in 
characteristic prostrating attacks averaging one in 2 months 
over the last several months warrant a 10 percent rating.  
Migraines resulting in characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrant a 30 percent rating.  Migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

Factual Basis

The veteran's initial claim for disability benefits for the 
disorders currently at issue was received by VA in May 1998.  

On July 1998 VA examination a history of right fallopian tube 
removal was reported.  The veteran also complained of severe 
headaches which came on suddenly and sometimes awoke her at 
night.  The headaches lasted one to two hours, and were not 
helped by medication, and there was associated abdominal 
discomfort and vomiting.  The diagnoses included migraine 
headaches and some residual scar tissue from fallopian tube 
was removal with residual abdominal pain.  

A November 1998 private medical record notes chronic pelvic 
pain.  

A February 1999 VA progress note includes a diagnosis of 
migraine headaches.  

A January 2000 private operative report shows that the 
veteran underwent suction dilatation and curettage.  A 
private outpatient treatment record, dated later in January 
2000, shows that she complained of medication-aided headaches 
since the surgery.  

On June 2001 VA gynecological examination pelvic inflammatory 
disease and endometriosis were diagnosed.  

On June 2001 VA examination, a diagnosis of migraine 
headaches, seemingly related to menstrual periods, and 
described as moderate in degree, not progressive, and 
minimally incapacitating was noted.  

On August 2002 VA gynecology examination history of 
endometriosis was diagnosed.

A VA outpatient treatment record, dated October 18, 2002, 
shows that the veteran complained of daily headaches, worse 
at night.  Nausea accompanied the headaches, and they were 
worse around the time of her menstrual period.

An April 2003 VA outpatient record shows that the veteran 
reported going to the emergency room two days earlier at 
which time she was given Phenergan and Butalbital, which 
provided no relief.  

Another VA outpatient record, dated later in April 2003, 
shows that the headaches were better controlled with 
Proprandol, Fioricet, and Imitrex.  Daily headaches were 
reported, but the severity was noted to be not as bad.  

On June 2003 VA gynecology examination, the veteran reported 
regular periods with some spotting, and worsening pelvic 
symptoms during her menstrual periods but not during the rest 
of the month.  She took medication for headaches during her 
periods.  Endometriosis with multiple surgeries and apparent 
relief of pain was diagnosed.  The veteran reported pain 
relief with birth control pills, but that she had stopped 
taking the pills.  The examiner added that the veteran's 
primary problem was her migraines.  
On June 2003 VA neurology examination the veteran provided a 
history of daily headaches for the past eight months.  She 
reported taking prescribed medications for her headaches.  
She indicated that if the headaches came on during the day 
they would last two to three hours.  Headaches during the 
first two to three days of her menstrual cycle lasted one to 
two days and were incapacitating.  She reported nausea and 
vomiting as the initial symptom followed by visual blurring, 
but no dizziness or sensory or motor complaints.  The veteran 
also reported having had to go to the emergency room about 
two times per month over the past five months for injections 
for headache relief.  The diagnoses, in pertinent part, 
included chronic and severe migraine headaches, progressive 
over the past eight months.  The examiner added that the 
veteran's degree of being prostate in bed was only confined 
to the first two or three days of her menstrual period, with, 
other than during this time, moderate headache symptoms in 
the morning.  The examiner further mentioned that the 
severity of the headaches worsened a bit when they occurred 
in the evening and that they were well contained by the use 
of Imitrex and Butalbital.  The examiner specifically 
indicated that the veteran's claims file was reviewed before 
the examination report was completed.

Review of an August 2003 VA respiratory examination report 
shows that the veteran indicated that she was a full-time 
student and was not working part-time.  She added that she 
had finished three of four years of undergraduate studies and 
was then planning on obtaining a master's degree.  

A November 2003 VA neurology clinic outpatient treatment note 
shows that the veteran reported an increased frequency of her 
migraines over the past two years.  She reported having a 
migraine every night, which followed slight headache symptoms 
during the day.  She also complained of nausea, occasional 
vomiting, lightheadedness, weakness, and photophobia.  The 
severity of her headaches she also added worsened a few days 
before beginning her menstrual cycle.  She cited prescription 
medications for headache treatment.  She added that she 
needed to lie down when she had a headache and go to sleep.  
The diagnosis was several year history of headaches, most 
likely a combination of mixed tension and migraine.  

The record also shows that the veteran was asked to identify 
any further sources of treatment she received for headaches.  
She did not respond to this request.

Analysis

Postoperative Pelvic Inflammatory Disease with Endometriosis

After consideration of all the evidence, the Board finds that 
throughout the appeal period the veteran's service-connected 
pelvic inflammatory disease with endometriosis has, at worst, 
been manifested primarily by gynecological symptoms either 
not controlled by continuous treatment (Code 7614) or pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment (Code 7629).  Such findings warrant a 30 percent 
rating under either Code 7614 or Code 7629, but not such 
rating for each.  Separate ratings may not be assigned under 
these two codes, as they require similar symptoms and rating 
such symptoms twice would violate the prohibition against 
pyramiding.  See 38 C.F.R. § 4.14.  

What clearly is not shown by the evidence are clinical 
findings of endometriosis with lesions involving the bowel or 
bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and (emphasis 
added) bowel and bladder symptoms.  Thus, the next higher (50 
percent) rating, which requires such symptoms, is not 
warranted.  See Code 7629.

The preponderance of the evidence is against this claim, and 
it must be denied.

Migraines

Rating in Excess of 10 percent Prior to October 18, 2002

Prior to October 18, 2002, the medical evidence on file 
included, in pertinent part, findings of complaints of 
headaches lasting one to two hours in July 1998, a February 
1999 diagnosis of migraine headaches, and a June 2001 
diagnosis of moderate non-progressive migraine headaches, 
seemingly related to menstrual periods, described as 
minimally incapacitating.  Applying the pertinent legal 
criteria to the facts summarized above, the Board notes that 
the record does not reflect findings reflective of migraine 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over a period of the last 
several months (or disability greater than characteristic 
prostrating attacks averaging one in two months over the last 
several months).  Thus, a rating in excess of 10 percent 
under Code 8100 for this period of time is not warranted.  
The preponderance of the evidence is against this claim; and 
it must be denied.

Rating in Excess of 30 Percent From October 18, 2002

On an October 18, 2002 VA outpatient visit, the veteran 
described daily headaches, which were worse at night, and, on 
that day, including nausea.  She added that her headaches 
were more severe at the beginning of her menstrual cycle.  

Pertinent medical records dated after October 18, 2002 
include an April 2003 VA outpatient record which shows that 
the veteran reported going to the emergency room two days 
earlier at which time she was given Phenergan and Butalbital, 
which provided no relief.  Headaches, while occurring daily, 
were noted to be better controlled on medication, and less 
severe, in April 2003.  See VA outpatient treatment record.  
In June 2003, on VA neurology examination, the veteran 
indicated that if the headaches came on during the day they 
would last two to three hours, and that headaches which 
occurred during the first two to three days of her menstrual 
cycle lasted one to two days and were incapacitating.  She 
reported neither dizziness nor sensory or motor complaints.  
She also reported having had to go to the emergency room 
about two times per month over the past five months for an 
injection for headache control.  Of note, the examiner 
observed that the veteran's degree of being prostate in bed 
was only confined to the first two or three days of her 
menstrual period.  Finally, a November 2003 VA neurology 
clinic outpatient treatment note shows that the veteran 
reported having a migraine every night, which followed slight 
headache symptoms during the day.  She also complained of 
nausea, occasional vomiting, lightheadedness, weakness, and 
photophobia.  She added that the severity of her headaches 
worsened a few days before beginning her menstrual cycle, and 
that she needed to lie down when she had a headache and go to 
sleep.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that as the post October 18, 2002 
medical evidence does not show that the veteran's migraine 
headache disorder to be manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, there is no basis for a 
rating increase (to 50 percent) under the applicable criteria 
(38 C.F.R. § 4.24, Code 8100).  Though the veteran reported 
the need for emergency room treatment for her migraines in 
April (two days earlier) and June (two times a month for the 
past five months) 2003, such treatment is not documented from 
the Board's review of the medical record.  Notably, the 
veteran had been asked to provide further information 
regarding the sources of her treatment, and had not 
responded.  Consequently, VA could not seek records that 
might have confirmed her allegations.  Also of note, the 
examiner on June 2003 VA neurology examination commented that 
the veteran's degree of being prostate in bed was only 
confined to the first two or three days of her menstrual 
period.  Further, regarding whether there is "severe 
economic inadaptability" (another factor for consideration), 
on August 2003 VA respiratory examination, it was noted that 
the veteran was a full-time college student, with the goal of 
a graduate degree.  

The preponderance of the evidence is against this claim; and 
it also must be denied.


ORDER

A rating in excess of 30 percent for postoperative pelvic 
inflammatory disease with endometriosis is denied.  

A rating in excess of 10 percent for migraines prior to 
October 18, 2002 is denied.

A rating in excess of 30 percent for migraines from October 
18, 2002 is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


